

115 HR 3932 IH: Healthcare Expenditures for Low-income Populations in Puerto Rico Act
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3932IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Lance (for himself and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XI of the Social Security Act to provide for increased Puerto Rico Medicaid
			 payments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Healthcare Expenditures for Low-income Populations in Puerto Rico Act or the HELP Puerto Rico Act. 2.Puerto Rico Medicaid payments (a)Increased capSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended—
 (1)in paragraph (2)(A), by inserting (or, with respect to fiscal years 2018 and 2019, increased by such percentage increase plus one percentage point) after beginning of the fiscal year; and
 (2)in paragraph (5)— (A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B), (C), (D), and (E); and
 (B)by adding at the end the following new subparagraphs:  (C)The amount of the increase otherwise provided under subparagraph (A) for Puerto Rico shall be further increased by $880,000,000.
							(D)
 (i)For the period beginning October 1, 2017, and ending December 31, 2019, the amount of the increase otherwise provided under subparagraph (A) for Puerto Rico shall be further increased by $120,000,000 if the Financial Oversight and Management Board for Puerto Rico established under section 101 of the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2121) certifies by a majority vote that Puerto Rico has taken reasonable and appropriate steps during such period to—
 (I)reduce fraud, waste, and abuse under the program under title XIX; (II)implement strategies to reduce unnecessary, inefficient, or excessive spending under title XIX;
 (III)improve the use and availability of Medicaid data for program operation and oversight; and (IV)improve the quality of care and patient experience for individuals enrolled under the program under title XIX.
 (ii)As a condition of any additional increase pursuant to clause (i), not later than October 1, 2018, Puerto Rico shall submit to the Financial Oversight and Management Board for Puerto Rico a report regarding steps taken to achieve each of the goals described in subclauses (I) through (IV) of clause (i).
 (E)Payments under section 1903(a)(8) for a quarter of a fiscal year shall not be taken into account in applying subsection (f) (as increased in accordance with this paragraph and paragraphs (1), (2), (3), and (4)) to Puerto Rico for such fiscal year..
 (b)Federal match for medical personnel and fraud reductionSection 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)) is amended— (1)in paragraph (2)(A), by inserting subject to paragraph (8), before an amount;
 (2)in paragraph (6)— (A)in subparagraph (B), by inserting subject to paragraph (8), before 75 per centum; and
 (B)by striking at the end plus; (3)in paragraph (7), by striking at the end the period and inserting ; plus; and
 (4)by adding at the end the following new paragraph:  (8)for quarters during the period beginning January 1, 2018, and ending December 31, 2019, paragraphs (2)(A) and (6) shall apply with respect to Puerto Rico as if—
 (A)the reference to 75 per centum in paragraph (2)(A) were a reference to 90 per centum; and (B)the reference to 75 per centum in paragraph (6)(B) were a reference to 90 per centum..
				